Citation Nr: 1128009	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-04 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of lumbosacral strain.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.   Entitlement to service connection for residuals of lumbosacral strain.

5.  Entitlement to service connection for a left foot condition.

6.  Entitlement to service connection for a right foot condition.

7.  Entitlement to service connection for drug abuse. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the RO reopened the claim of service connection for residuals of lumbosacral strain in a January 2010 Statement of the Case.  The Board, however, must determine whether new and material evidence has been received to reopen the Veteran's low back claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs RO.


FINDINGS OF FACT

1.  Service connection for residuals of a lumbosacral strain was denied by the RO in a July 1981 rating decision.  The Veteran was notified of the decision and of his appellate rights that month, but did not file an appeal.

2.  The evidence received since the July 1981 rating decision is new and raises a possibility of substantiating the claim.

3.  Resolving doubt in the Veteran's favor, tinnitus was incurred as a result of service.

4.  Resolving all reasonable doubt in the Veteran's favor, a current bilateral hearing loss disability is related to noise exposure during military service.

5.  Residuals of lumbosacral strain are not related to active service.

6.  A current left foot disability is not shown. 

7.  A current right foot condition is not shown. 

8.  A current drug abuse disability is not shown. 


CONCLUSIONS OF LAW

1.  The RO's July 1981 decision denying service connection for residuals of a lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  The evidence received since the July 1981 RO rating decision is new and material; the Veteran's low back claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving doubt in the Veteran's favor, tinnitus was incurred as a result of service.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  Resolving doubt in the Veteran's favor, a bilateral hearing loss disability was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  Residuals of lumbosacral strain were not incurred in or aggravated by service; nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  A left foot condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

7.  A right foot condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

8.  A drug abuse disability was not incurred in or aggravated by service.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in August 2008 and September 2008, prior to the initial adjudication of this claim.  These letters sent also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  While neither letter provided notice as it relates to new and material evidence under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Board is reopening the claim and thus, the error in notice is non- prejudicial.

The Board also finds that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, and Social Security Administration (SSA) records have been obtained.  He has been provided with appropriate VA examinations in connection with his present claims.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Further, the Veteran has declined an opportunity to have a hearing in this case.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II. Reopened Claim

The Veteran seeks to reopen his previously denied claim of service connection for residuals of a lumbosacral strain.  Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Service connection for residuals of a lumbosacral strain was denied in a July 1981 Board decision on the basis that the evidence did not establish a current back disability.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on July 23, 1981.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

The RO received the instant petition to reopen the claim in July 2008.  The RO denied the claim in a April 2009 rating decision, on the basis that new and material evidence had not been received (although the claims were denied on the merits in a subsequent Statement of the Case that was issued in January 2010).  The Veteran perfected an appeal from this decision.  Thus, the appeal arises from the July 2008 petition to reopen.

At the time of the July 1981 RO rating decision, the evidence of record consisted of copies of the Veteran's service treatment records and a June 1981 VA examination reports.  Pertinent evidence received since the June 1981 RO rating decision includes statements from the Veteran, VA and private medical treatment records, and a February 2009 VA examination report.  The evidence received since the June 1981 RO rating decision is new, as it was not previously considered the RO.  The new evidence also establishes a current lumbar spine disability, namely degenerative joint disease.  Since the lack of a diagnosed lumbar spine disability was the basis for the denial of the claim in July 1981, this new evidence relates to an unestablished fact necessary to substantiate that claim.  The Board accordingly finds that new and material evidence has been received to reopen the claim.  The Veteran's appeal to this extent is allowed.  

III. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Tinnitus and Hearing Loss 

The Veteran seeks service connection for tinnitus and bilateral hearing loss.  

The Veteran's DD Form 214 shows a military occupational specialty (MOS) of indirect fire infantryman.  The Veteran's September 1978 enlistment examination report reveals puretone thresholds of 10, 5, 0, 0, 5, 10 decibels at 500 through 6000 Hz in the right ear and 15, 5, 5, 5, 10, 10 in the left ear.  The service treatment records do not reveal any complaint, diagnosis, or treatment for bilateral hearing loss.  A July 1979 service treatment record shows a complaint of ringing in the ears after firing on a range.  No further complaint of tinnitus is noted, including at separation.  A March 1981 separation examination report reveals puretone thresholds of 5, 5, 0, 5, 5, 5 decibels at 500 through 6000 Hz in the right ear and 10, 5, 5, 5, 0, 5 in the left ear.  A Report of Medical History shows the Veteran denied ear trouble.  

Post-service VA outpatient treatment records do not show complaints of hearing loss and the Veteran has not reported treatment by any private audiologists for his hearing loss.  A VA audiological examination was conducted in February 2009.  The Veteran reported military noise exposure from explosives, mortars, gunfire, and missiles.  He also reported a high level of post-service occupational noise exposure from working in a sheet metal shop.  He reported the onset of tinnitus was during service.  Clinical examination revealed pure tone thresholds in the Veteran's right ear of 15, 15, 20, 65, and 70 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  In his left ear, pure tone thresholds were 15, 15, 15, 65, and 55 decibels at the same frequencies.  Speech recognition was 96 percent in both ears.  The examiner diagnosed the Veteran with moderately severe to severe hearing loss.  The examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of noise trauma in service.  The rationale was that the Veteran was discharged from active duty with normal hearing.  The examiner also opined that it was less likely than not that current tinnitus was related to service because although the Veteran had one complaint of tinnitus in service, he did not remember complaining about it and had not noticed it very much until the last few years.

The Veteran has reported experiencing symptoms of tinnitus in service and his statements are competent to establish readily identifiable symptoms of tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A current tinnitus disability has been established based on the February 2009 VA examination report.  Based on the Veteran's testimony and his MOS, the record supports a finding that he had military noise exposure.  The Veteran has also reported a continuity of difficulty with tinnitus symptoms since service, with an increase in symptoms in recent years.  His testimony is credible in light of his MOS and his in-service noise exposure.  See 38 U.S.C.A. § 1154(a).  The Veteran is competent to report a continuity of symptomatology, and such continuity can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board has considered the February 2009 VA opinion, which is against a nexus in this case; however, the competent and providence evidence of nexus is at least in equipoise here.  Reasonable doubt is resolved in favor of the Veteran and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).

As it pertains to the claimed hearing loss disability, the Board notes that the February 2009 VA audio examination results establish a current bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  In giving due consideration to the circumstances of the Veteran's service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  Thus, the Veteran only needs to establish a nexus between his current bilateral hearing loss and his in-service noise exposure.  Bilateral hearing loss was first shown many years after separation from active service and cannot be presumed to have been incurred during service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Veteran has reported the onset of hearing loss in service and is certainly competent to do so.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that a liberal reading of the Veteran's statements in support of his claim establishes a report of continuity of difficulty with his hearing acuity since service.  The Veteran is competent to report a continuity of symptomatology, and such continuity can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board has considered the February 2009 VA opinion against a nexus based on the fact that the Veteran's hearing acuity was normal at discharge.  However, the absence of in- service evidence of hearing disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the examiner's opinion is inadequate and of limited probative value.  Absent the VA examiner's opinion, the only remaining evidence of a nexus is the Veteran's credible and competent report of a continuity of symptoms since service.  The Board finds that the evidence is at least in equipoise.  Reasonable doubt is resolved in favor of the Veteran and service connection for hearing loss is granted.  38 U.S.C.A. § 5107(b).

Residuals of Lumbar Strain

The Veteran seeks service connection for residuals of lumbar strain.  He avers that he injured his back during service and that it was worsened by his post-service civilian injuries.  

Service treatment records show the Veteran was treated on several occasions between April 1979 and November 1980 with complaints of low back pain.  He was initially seen in January 1979 at which time he reported low back pain secondary to lifting a mortar tube.  The diagnosis was acute low back pain secondary to strain.  He was next seen in April 1979 at which time he reported a civilian back injury in 1978.  He was diagnosed with a mechanical back strain and given a 72-hour profile.  The Veteran was thereafter seen on several other occasions with similar complaints of low back pain diagnosed as muscle strain and chronic low back pain.  He also underwent physical therapy.  In November 1980, the Veteran was treated for a complaint of low back pain and right hip pain after he fell from a jeep.  He was diagnosed with a right hip contusion.  A September 1981 separation examination was negative for any pertinent diagnoses and the Veteran denied recurrent back pain on his Report of Medical History form.

In June 1981, shortly after discharge from service, the Veteran underwent a VA examination for complaints of back pain, mostly on the right, but without any radiation.  He again reported that his initial back injury was in 1978 but he later developed problems with bending and exercising.  The examiner provided a diagnosis of history of lumbosacral strain-no major abnormalities on examination.  

Post-service VA treatment records show treatment for a diagnosis of chronic back pain with lumbar radiculopathy.  SSA records include copies of treatment notes from VA and private medical providers.  These records show that the Veteran sustained several work-related back injuries in 1994, 1996, and 2001.  Of note, is a September 1994 MRI report with findings of degenerative bulging disc L2-S1 and disc bulge and prominent facets at L4-5 causing a moderate bilateral lateral recess stenosis.  The Veteran fell off a ladder in 1996, and was subsequently off from work between 7 months and 2 years.  He later returned to work with mild continuing low back pain and discomfort.  A December 1996 MRI report showed findings of variable degrees of degenerative disc disease from L2-3 to L5-S1; mild to moderate loss of disc space height at L5-S1 and at L4-5.  The Veteran received workman's compensation for his injuries in 1994 and 1996.  In July 2001, the Veteran slipped and fell while working and landed on his buttocks.  A September 2001 MRI revealed multilevel degenerative lumbar disc changes most significant at L3-4 and L5-S1.  He has not worked since that injury.  The SSA determined that the Veteran was disabled as of March 14, 2003 due to severe impairment from chronic low back pain with muscle spasms due to disc degeneration and spinal stenosis and an inability to ambulate without a cane because of muscle weakness and instability.  

The Veteran was afforded a VA examination in February 2009.  The examiner reviewed the claims file and took a history from the Veteran.  Following the examination, the diagnosis was degenerative joint disease of the spine.  The examiner opined that it was less likely as not that the Veteran current back condition is secondary to his mild in-service low back strain.  The rationale was that the Veteran was able to perform heavy construction work for 20 years following military service and he also sustained a significant injury on the job in 2001.

Based on the evidence of record, the Board finds that service connection for a back disability is not warranted.  A current disability of degenerative joint disease of the lumbar spine has been established and it is clear that the Veteran sustained a lumbar strain in service.  However, degenerative joint disease is not shown to have manifested within one year of discharge and therefore may not be presumed to have been incurred due to service.  38 C.F.R. § 3.307, 3.309.  In addition, the Board finds the February 2009 VA opinion is probative evidence against a causal nexus in this case in light of the fact that the opinion was based on a comprehensive review of the Veteran's history including consideration of relevant facts and was supported by an adequate rationale.  This opinion appears to be well reasoned and consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The Veteran is competent report on the onset and continuity of his current symptomatology and such report may establish a nexus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the Board notes that the Veteran has not reported having back pain symptoms since discharge from service, but rather avers that his back was injured in service and further weakened by his injuries in 1994 and 2001.  However, to the extent that he suggests that there has been continuity of symptomatology since service, the record is absent a showing of any complaint or treatment related to a back condition in the record until many years after service and following several work-related injuries.  The passage of many years between service separation and a complaint of back symptoms and/or objective medical evidence of a chronic back condition, along with evidence of several intervening post-service injuries, weighs against the claim in this instance.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board further finds that the Veteran's lay contentions as to etiology are not sufficient to establish the etiology of his current back disorder.  Degenerative joint disease of the lumbar spine is not the type of disability for which lay evidence may be competent, particular where there have been multiple intervening injuries to the lumbar spine and no clinically diagnosed back disorder prior to such injuries.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  Thus, his lay assertion of a nexus between his in-service back strain and his current degenerative joint disease is outweighed by the probative medical evidence that shows otherwise.  In sum, the preponderance of the evidence is against the claim and thus, the applicability of the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.  

Right and Left Foot Disability

The Veteran seeks service connection for a bilateral foot condition, to include trench foot and/or immersion foot.  Service treatment records show the Veteran complained of sore feet with peeling and swelling in March 1980.  He was diagnosed with mild emersion foot.  An October 1980 clinical note shows a complaint of sore feet, with mild burning after his feet were soaked in a field the night prior.  The diagnosis was mild immersion foot.  In December 1980, the Veteran sought treatment for painful feet, with a history of exposure to moisture and temperatures between 40 and 50 degrees.  He was diagnosed with minimal chilblains.  A note dated the next day shows a finding of immersion feet, 48 hours.  A March 1981 separation examination report reflects a normal evaluation of the lower extremities.  The Veteran reported a past history of immersion foot on the accompanying report of medical history.

VA and private outpatient treatment records do not reflect any complaints, treatment, or findings with respect to the Veteran's bilateral feet, to include dermatological manifestations.  At a VA examination conducted in February 2009, an examiner noted the Veteran's history of mild case of emersion feet in service.  The examiner noted that much of the Veteran's skin peeled off, but he healed well with no sequela of burning or numbness.  On physical examination, there was no skin, vascular, bone or joint abnormality noted in either foot.  The examiner opined that currently there is no active disability in either foot related to the foot emersion treated in service.  

On the Veteran's substantive appeal, he averred that he currently suffers from emersion foot.  He stated that he has to soak his feet in an over the counter solution and thoroughly dry his feet.  He also stated that his feet continue to burn and itch.

The Board notes that the Veteran has credibly and competently reported symptoms of burning and itching in both of his feet.  Despite his report, no objective evidence of a right or left foot disability, manifested either as emersion foot or some other condition, has been found on clinical examination.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current disability of the right or left foot that has been related to service, the claim for service connection for a right and left foot disability is denied.

Drug Abuse

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.

However, it has been determined that the amendments do not preclude service connection under 38 C.F.R. § 3.310(a) of a substance abuse disability that is proximately due to or the result of a service-connected disease or injury.  See VAOPGCPREC 7-99 (June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In Allen v. Principi, it was indicated that claimants are only entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  It was further stated that such benefit would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id. 

Service records show that the Veteran successfully completed an Alcohol and Drug August Prevention and Control Program (ADAPCP) in October 1980.  The service treatment records are negative for further indication of substance abuse or treatment related to substance abuse, including upon separation examination.  Post service VA treatment records establish that the Veteran does not currently suffer from substance abuse.  In fact, based on his own admissions to various VA clinicians, he has not had a drug problem for many years.  The treatment records show that the Veteran has repeatedly informed VA clinicians that he never had an alcohol problem.  At a psychiatric evaluation in October 2003, the Veteran reported that abused drugs while in the military but had 'quit cold turkey' five years ago without the assistance of a rehabilitation program.  He denied any current illicit drug or alcohol abuse.  At a mental health consult in May 2004, the Veteran reported that he had not used drugs since 2000.  The treatment records show that he denied any current illicit drug or alcohol abuse.  The objective findings from both of those evaluations failed to reveal any substance abuse-related diagnoses, and the remainder of the VA and private treatment show no subjective or clinical report of substance abuse.  Based on the evidence service connection for a drug abuse disability is denied.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, even if present, as noted above, pursuant to 38 C.F.R. § 3.301(d), an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  Accordingly, entitlement to service connection for a disability resulting from drug abuse is denied.


ORDER

New and material evidence has been received to reopen service connection for residuals of lumbosacral strain; the claim is reopened. 

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for residuals of lumbosacral strain is denied.

Service connection for a left foot condition is denied.

Service connection for a right foot condition is denied.

Service connection for drug abuse is denied. 

REMAND

The Veteran seeks entitlement to a TDIU.  In this decision, the Board has granted service connection for tinnitus and a bilateral hearing loss disability.  The RO must assign a disability rating for these disabilities in the first instance.  Assignment of an initial evaluation for these disabilities may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

1.  After completing any initial development deemed warranted based upon a review of the entire record, to include associating any pertinent outstanding records with the claims folder, the RO should fully adjudicate the matter of assigning initial ratings for the now-service connected tinnitus and hearing loss disabilities.  Then, unless a schedular total (100 percent) disability rating is awarded, undertake any further development warranted with regard to the remanded claim for an TDIU, to include scheduling the Veteran for a VA examination to ascertain whether the service-connected disabilities alone preclude him from performing all forms of substantially gainful employment.

2.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


